DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The instant communication is in response to communication filed on 12/23/2020.
Claims 36-70 are pending of which claims 36, 55 and 64 are independent.
The IDS(s) submitted on 03/09/2020 has been considered.
The instant application is a continuation of application 15/592097 (US PAT 10511530)
 
Internet Communications
Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.

Response to Arguments
Applicant’s arguments with respect to claim(s) 36-70 have been considered but are moot because the new ground of rejection does not rely on any combination of reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 36-70 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-35 of U.S. Patent No. 10511530. Although the claims at issue are not identical, they are not patentably distinct from each other because the independent claims of the instant application recite all imitations in the corresponding patented independent claims except for the limitation reciting “each routing a table entry .
Pending Claim 36 
Patented claim 1
A method for routing signals in a hybrid network, the method comprising: receiving return-link data at a user terminal routing system from consumer premises equipment, the return-link data indicating an associated destination node for the return-link data;
A method for routing signals in a hybrid network, the method comprising: receiving return-link data at a user terminal routing system from consumer premises equipment, the return-link data indicating an associated destination node for the return-link data,
the user terminal routing system communicatively coupled with a plurality of networks having different network characteristics and comprising a routing table populated, prior to receipt of the return-link data at the user terminal routing system, with a plurality of mappings, each mapping associating a destination node associated with the return-link data and one of the plurality of networks;
the user terminal routing system communicatively coupled with a plurality of networks having different network characteristics and comprising a routing table populated according to forward-link communications received by the user terminal routing system from a at least one of the plurality of networks, such that the routing table has, stored thereon, a plurality of mappings, each between a respective one of a plurality of routing table entries and one of the plurality of each routing table entry identifying at least a forward-link content source (FLCS) identifier;

identifying one of the mappings in the routing table as having the routing table entry that identifies the FLCS identifier that corresponds to the destination node associated with the return-link data;
routing the return-link data over one of the plurality of networks according to the identified one of the mappings.
routing the return-link data over one of the plurality of networks according to the identified one of the mappings.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 36, 37, 38, 39, 41, 43, 44, 46, 47 53, 55 and 64-70 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ravishankar et al (US20170294957 A1 - Examiner has verified the disclosure in the provisional document fully supports the disclosure in US 20170294957 A1) in view of Gopal et al (US 20160037434 A1).
	Regarding claim 36, Ravishankar discloses a method for routing signals in a hybrid network (See Figs. 1-7  - see hybrid network comprising at least ) , the method comprising receiving return-link data (i.e. IP data 115 coming from user devices/CPEs (Computer Premises Equipment) - See Figs. 1-6)  at a user terminal (i.e. user terminal is VSAT shown in Figs. 3-6 per paragraph 26 lines 5-6) routing system (see Paragraph 26 lines from 20-25 describing a routing system routing IP data 115 from user devices/CPE to VSAT/user terminal and onto external IP network as seen in Figs. 1-6) from consumer premises equipment (i.e. See paragraph 26 in lines 7-8 that user devices, i.e. customer/consumer premises equipment feed IP data 115 to UT/VSAT as shown in Figs. 3-6), the return-link data (See paragraph 26 lines 19-24 define return-link data as the IP data coming from the user devices and going upstream) indicating an associated destination node for the return-link data; (all IP data have a destination address including IP data 115 in Fig. 3 and verified in paragraph 26 lines 20-25 where the IP Data 115 when decoded has a destination as External IP network 107 in Fig. 3)
the user terminal routing system (see Paragraph 26 lines from 20-25 describing a routing system routing IP data 115 from user devices/CPE to VSAT/user terminal and onto external IP network as seen in Figs. 1-6 using various networks such as cellular and satellite) communicatively coupled with a plurality of networks having different network characteristics (i.e. see Fig. 5 the routing system of the user terminal/VSAT in Fig. 5 is represented as “Transport Selection Processor” )and routing the return-link data over one of the plurality of networks (See Per Paragraph 26 - where IP Data 115 as a return-link data is routed from VSAT through cellular/satellite/wired networks to external IP network as shown in Figs. 1-6)
	Ravishankar does not clearly disclose comprising a routing table populated, prior to receipt of the return-link data at the user terminal routing system, with a plurality of mappings, each mapping associating a destination node associated with the return-link data and one of the plurality of networks; 
identifying one of the mappings in the routing table as corresponding to the destination node associated with the return-link data; and routing the return-link data over one of the plurality of networks according to the identified one of the mappings.
i.e. User Terminal UT in Fig. 2B has a routing table as shown in Fig. 5) comprising a routing table populated (i.e. Fig. 5 Forwarding Tables of the Terminal are pre-populated by the System Controller’s Network Route Determination Function (RDF) - see paragraph 47 ) , prior to receipt of the return-link data at the user terminal routing system (See paragraph 47 indicating the user terminal receives routing/forwarding database shown in Fig. 2B and Fig 5 prior to receiving user data) , with a plurality of mappings, each mapping associating a destination node associated with the return-link data and one of the plurality of networks (See paragraph 45 where the source address  like T3 and destination address like T2 are entries in the forwarding table/routing table and is mapped to network nodes Gateway A and Satellites 1 and Satellite 2 and different source/destination addresses are mapped to different sets of network nodes wherein the sets constitute in different networks - see similar description in paragraphs 14, 86  and 88)  ; identifying one of the mappings in the routing table as corresponding to the destination node associated with the return-link data (See paragraph 45 - routing entries identified based on source and destination addresses mapped to entries in the forwarding table/routing table); and routing the return-link data over one of the plurality of networks according to the identified one of the mappings.(See paragraphs 14, 45, 86 and 88 each showing routing the return-link data over one of the plurality of networks according to the identified one of the mappings in the forwarding/routing table)
In view of the above, having the method of Ravishankar and then given the well- established teaching of Gopal, it would have been obvious to one having ordinary skill in 
Regarding claim 55, Ravishankar discloses a user terminal routing system (i.e. user terminal is VSAT shown in Figs. 3-6 per paragraph 26 lines 5-6 - routing system from consumer premises equipment -see paragraph 26 in lines 7-8 that user devices, i.e. customer/consumer premises equipment feed IP data 115 to UT/VSAT as shown in Figs. 3-6. Further see Paragraph 26 lines from 20-25 describing a routing system routing IP data 115 from user devices/CPE to VSAT/user terminal and onto external IP network as seen in Figs. 1-6 using various networks such as cellular and satellite ) comprising:
a local network interface operable to couple with a local user network(See Figs. 3-6 VSAT/UT receiving IP data from local user network - all of the interface that the User Terminal/VSAT receives IP Data 115 from user devices is a local interface and the user devices not shown in Figs 1-6 form a local user network with the User Terminal per paragraph 26 lines 7-8); a hybrid network interface comprising a plurality of network interfaces(See Fig. 3-6 Satellite Modem, Cellular Modem and Wireline Cable Modem collectively map to a hybrid network interface to the satellite, cellular and wired networks) , each operable to couple with a respective one of a plurality of communications networks of a hybrid network having different characteristics (See Figs. 3-6 interfacing with these different networks like Satellite and Cellular having different properties/characteristics/requirements- see at least paragraphs 31 and 32);
a routing state machine coupled between the local network interface and the hybrid network interface (i.e. some kind of static rules exist  in the VSAT/UT implemented as a Transport Select Processor between the local interface receiving IP DATA 115 from user devices/CPEs and the hybrid networks interfaces for cellular or satellite or wired as the received data is mapped to a particular interface, IP address and Hybrid interface as shown in Fig. 5), the routing state machine comprising a routing state output computed according to the routing (i.e. the routing state machine is equivalent to static rules exist  in the VSAT/UT implemented as a Transport Select Processor  and the routing is based on internal static rules stored that differentiate the received return link and direct the received return link IP data 115 to the right modem with one of the modems that correspond with one of the networks in the hybrid network) in response to receiving return-link data via the local network interface (see paragraph 26 lines 19-24 define return-link data as the IP data coming from the user devices and going upstream and mapped to one of the upstream hybrid interfaces shown in Figs. 3-6 - See paragraphs 32 and 35 and Fig. 5) 
such that the routing state output directs routing of the received return-link data over a selected one of the plurality of communications networks via the hybrid network interface in accordance with the identified one of the mappings. (see paragraph 26 lines 19-24 define return-link data as the IP data coming from the user devices and going upstream and mapped to one of the upstream hybrid interfaces shown in Figs. 3-6 - See paragraphs 32 and 35 and Fig. 5) 
Ravishankar fails to disclose a user terminal with a routing table having stored thereon populated with a plurality of mappings that each associate a destination node associated with return-link data with one of the plurality of communications networks; and the routing state machine comprising a routing state output computed according to the routing table in response to receiving return link data such that the received return-link data indicates a destination node corresponding to an identified one of the mappings.
Gopal discloses a user terminal with a routing table (See Fig. 2B shows User Terminal and Enterprise Terminal in Fig. 5 has a Forwarding/Routing Table)  having stored thereon populated with a plurality of mappings(i.e. Fig. 5 Forwarding Tables of the Terminal are pre-populated by the System Controller’s Network Route Determination Function (RDF) - see paragraph 47 ) that each associate a destination node associated with return-link data with one of the plurality of communications networks(See paragraph 45 where the source address  like T3 and destination address like T2 are entries in the forwarding table/routing table and is mapped to network nodes Gateway A and Satellites 1 and Satellite 2 and different source/destination addresses are mapped to different sets of network nodes wherein the sets constitute in different networks - see similar description in paragraphs 14, 86  and 88) ; and the routing state machine comprising a routing state output computed according to the routing table in response to receiving return link data (i.e. See paragraph 45 where the source address  like T3 and destination address like T2 are entries in the forwarding table/routing table and is mapped to network nodes Gateway A and Satellites 1 and Satellite 2 and different source/destination addresses are mapped to different sets of network nodes wherein the sets constitute in different networks - see similar description in paragraphs 14, 86  and 88) such that the received return-link data indicates a destination node corresponding to an identified one of the mappings. (See paragraph 45 - routing entries identified based on source and destination addresses mapped to entries in the forwarding table/routing table. See also paragraphs 14, 45, 86 and 88 each showing routing the return-link data over one of the plurality of networks according to the identified one of the mappings in the forwarding/routing table)
In view of the above, having the user terminal routing system of Ravishankar and then given the well- established teaching of Gopal, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the user terminal routing system of Ravishankar as taught by Gopal, since Gopal states in paragraphs 56 and 66 that the modification results in generating a routing table that facilitates optimal decision making in determining routes as detailed in paragraphs 56 and 66.
Regarding claim 64, Ravishankar discloses a hybrid communications network comprising: a plurality of communications networks; (See Figs. 3-6 - satellite, cellular, and terrestrial networks constitute the hybrid communication network)
a plurality of user terminal routing systems (i.e. user terminal is VSAT shown in Figs. 3-6 per paragraphs 3 last line and  26 lines 5-6 and for routing system see Paragraph 26 lines from 20-25 describing a routing system routing IP data 115 from user devices/CPE to VSAT/user terminal and onto external IP network as seen in Figs. 1-6), each coupled between the plurality of communications networks and a respective local user network, (See Figs. 1-6 where the user terminal/VSAT is coupled between the user devices/CPEs and the hybrid communication network constituting Cellular and IP and Satellite networks and given the routing system is in the VAT/user terminal the routing system is sandwiched between the local user network and the far end communication networks)
wherein each user terminal routing system operates to receive return-link data from its respective local user network (see the return link data received locally is IP Data 115 at least per paragraph 26), the received return-link data indicating a destination node corresponding to the destination node of an identified one of the mappings (See paragraph 26 lines 19-24 define return-link data as the IP data coming from the user devices and going upstream and indicating an associated destination node for the return-link data as all IP data have a destination address including IP data 115 in Fig. 3 and verified in paragraph 26 lines 20-25 where the IP Data 115 when decoded has a destination as External IP network 107 in Fig. 3.  Here the mapping refers to the received return link data 115 and is really an IP packet and has source and destination address and the destination is mapped to the appropriate communication network and modem ) and to route the received return-link data over a selected one of the plurality of communications networks via the hybrid network interface in accordance with the identified one of the mappings. (i.e. see Fig. 5 the routing system of the user terminal/VSAT in Fig. 5 is represented as “Transport Selection Processor” and further See Per Paragraph 26 - where IP Data 115 as a return-link data is routed from VSAT through cellular/satellite/wired networks to external IP network as shown in Figs. 1-6)
Ravishankar fails to disclose user terminal routing systems each comprising a routing table having stored thereon a plurality of mappings that associate a destination node for return-link data with one of the plurality of communications networks.
Gopal discloses user terminal routing systems (See Fig. 2A for plurality of User Terminals T and Fig. 2B shows User Terminal and each Enterprise Terminal in Fig. 5 has a Forwarding/Routing Table)  each comprising a routing table (Fig 5 shows each Terminal has a routing table)  having stored thereon a plurality of mappings that associate a destination node (i.e. T3 in Fig. 2A)  for return-link data with one of the plurality of communications networks (i.e. Geo or Leo Satellite Communication Networks in Fig. 2A) . that each associate a destination node associated with return-link data with one of the plurality of communications networks(See paragraph 45 where the source address  like T3 and destination address like T2 are entries in the forwarding table/routing table and is mapped to network nodes Gateway A and Satellites 1 and Satellite 2 and different source/destination addresses are mapped to different sets of network nodes wherein the sets constitute in different networks - see similar description in paragraphs 14, 86  and 88. See further  paragraph 45 where the source address  like T3 and destination address like T2 are entries in the forwarding table/routing table and is mapped to network nodes Gateway A and Satellites 1 and Satellite 2 and different source/destination addresses are mapped to different sets of network nodes wherein the sets constitute in different networks - see similar description in paragraphs 14, 86  and 88) 
In view of the above, having the network of Ravishankar and then given the well- established teaching of Gopal, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the network of Ravishankar as taught by Gopal, since Gopal states in paragraphs 56 and 6 that the modification results in in generating a routing table that facilitates optimal  decision making in determining routes as detailed in paragraphs 56 and 66.
Regarding claim 37, Ravishankar discloses the method of claim 36 but fails to disclose receiving forward-link data at the user terminal via a first network of the plurality of networks prior to receiving the return-link data, the forward-link data indicating a source node for the forward-link data; and updating the routing table with an updated mapping according to the received forward-link data, wherein the identifying comprises determining that the destination node for the return-link data corresponds to the source node for the forward-link data, such that the identified one of the mappings is the updated mapping, and the routing comprises routing the return-link data over the first network according to the updated mapping.
Gopal discloses receiving forward-link data at the user terminal (i.e. see Fig. 5 Enterprise/User terminal that has a routing/forwarding table is the user terminal shown in Fig. 2B and receives forward link data as an update to the routing/forward table on a continuous basis - see paragraph 72 last 12 lines) via a first network (i.e. first network can be either a Leo Satellite Network or a Geo Satellite Network see Fig. 1) of the plurality of networks prior to receiving the return-i.e. data is forwarded by the enterprise/user terminals after forwarding/routing table is populated and is updated on a continuous basis - per paragraphs 72 and 44), the forward-link data indicating a source node for the forward-link data (i.e. per paragraph 44 the forward link table update data includes destination and source address) ; and updating the routing table with an updated mapping according to the received forward-link data (see paragraphs 44 and 72 and where actual update Is done by the enterprise terminal), wherein the identifying comprises determining that the destination node for the return-link data (i.e. T 2 is the destination address for a VOIP session per paragraph 45)  corresponds to the source node for the forward-link data (i.e. T3 is the source address and in the other path T 2 and T 3 change roles - per paragraph 45), such that the identified one of the mappings is the updated mapping, and the routing comprises routing the return-link data over the first network (i.e. Satellite network either Leo or Geo ) according to the updated mapping. (Per paragraphs 45 and 46 VOIP session is conducted between T 2 and T3 in both direction over the first/Satellite(Leo or Geo) network according to the mappings made based on the received forward link table update )
In view of the above, having the method of Ravishankar and then given the well- established teaching of Gopal, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the method of Ravishankar as taught by Gopal, since Gopal states in paragraphs 56 and 66 that the modification results in in generating a routing table that facilitates optimal  decision making in determining routes as detailed in paragraphs 56 and 66.

claim 38, Ravishankar discloses the method of claim 37 but fails to disclose wherein:
the updating comprises mapping the first network (i.e. Satellite Network S)  to a routing table entry for the source node; (See paragraph 45 as a result of the update first network Satellite S1 and S2 are entered for the source node T 3) and
the routing comprises routing the return-link data over the first network according to the updated mapping.(See paragraph 45 routing data between source T3 and destination T2 over first network S1 and S2 satellites of Geo and Leo Networks according to the updated forwarding/routing table)
In view of the above, having the method of Ravishankar and then given the well- established teaching of Gopal, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the method of Ravishankar as taught by Gopal, since Gopal states in paragraphs 56 and 66 that the modification results in in generating a routing table that facilitates optimal  decision making in determining routes as detailed in paragraphs 56 and 66.
Regarding claim 39, Ravishankar discloses the method of claim 37 but fails to disclose wherein:
receiving a control message at the user terminal via one of the plurality of networks, the control message indicating at least one routing table update; and updating the routing table according to the at least one routing table update.
Gopal discloses receiving a control message at the user terminal (i.e. per paragraph 44 last lines the System Controller sends routing table update to teach network node which includes the enterprise terminal shown in Fig. 5 and the update message is a command or control message) via one of the plurality of networks (i.e. Satellite Networks Figs. 1 and 5 Leo and Geo Satellite networks respectively), the control message indicating at least one routing table update (See paragraph 44 last line); and updating the routing table according to the at least one routing table update. (see paragraph 45 for an example an update and routing conducted based on the update)
In view of the above, having the method of Ravishankar and then given the well- established teaching of Gopal, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the method of Ravishankar as taught by Gopal, since Gopal states in paragraphs 56 and 66 that the modification results in generating a routing table that facilitates optimal decision making in determining routes as detailed in paragraphs 56 and 66.

Regarding claim 41, Ravishankar discloses the method of claim 36. but fails to disclose wherein the return-link data comprises a return-link routing tuple that indicates the associated destination node for the return-link data. 
Gopal discloses wherein the return-link data comprises a return-link routing tuple that indicates the associated destination node for the return-link data. (See paragraph 45- destination node T 2 for source T 3 for a return link data received at the source T 3)

In view of the above, having the method of Ravishankar and then given the well- established teaching of Gopal, it would have been obvious to one having ordinary skill in 
Regarding claim 43, Ravishankar discloses the method of claim 36 but fails to disclose wherein: one of the plurality of networks is a satellite; and
the routing table is populated according to forward-link communications received by the user terminal routing system from a provider-side core node of the satellite network. 
Gopal discloses wherein: one of the plurality of networks is a satellite network (i.e. Fig. 1 and 5 see Leo and Geo Satellite Networks); and
the routing table (See Fig. 5 User Terminal/Enterprise Terminal has forwarding Table received from System Controller/NOC via Link State Update commands) is populated according to forward-link communications received by the user terminal routing system from a provider-side core node of the satellite network. (See paragraph 44 indicating the System Controller /NOCas a provider side core distributing table updates as a forward link state update) 
In view of the above, having the method of Ravishankar and then given the well- established teaching of Gopal, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the method of Ravishankar as taught by Gopal, since Gopal states in paragraphs 56 and 66 that the modification results in generating a routing table that facilitates optimal decision making in determining routes as detailed in paragraphs 56 and 66.
claim 44, Ravishankar discloses the method of claim 43 but fails to disclose wherein: the core node is communicatively coupled with multiple of the plurality of networks.
Gopal discloses disclose wherein: wherein the core node (i.e. NOC/SC “Network Operation Center/System Controller in Fig. 5) is communicatively coupled with multiple of the plurality of networks. (i.e. NOC/SC “Network Operation Center/System Controller in Fig. 5 - interfaces with Satellite Networks, IP Networks and Gateways and Enterprise Networks)
In view of the above, having the method of Ravishankar and then given the well- established teaching of Gopal, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the method of Ravishankar as taught by Gopal, since Gopal states in paragraphs 56 and 66 that the modification results in generating a routing table that facilitates optimal decision making in determining routes as detailed in paragraphs 56 and 66.
Regarding claim 46, Ravishankar discloses the method of claim 36 but fails to disclose wherein:
routing the return-link data according to the identified one of the mappings comprises routing according to a routing rule-base that defines a set of routing criteria and an alternate network of the plurality of networks, such that, in accordance with whether the set of routing criteria is met, the routing of the return-link data is either over the one of the plurality of networks mapped in the routing table to the destination node of the return-link data or over the alternate network.
.e. SLA “Service Level Agreement” of 50 Mbps is provided as a criteria to be met to define route between T2 and T3 - see paragraph 45)  and an alternate network of the plurality of networks (i.e. different combination of Satellite Networks  S1 and S2) , such that, in accordance with whether the set of routing criteria is met, the routing of the return-link data is either over the one of the plurality of networks mapped in the routing table to the destination node of the return-link data (See paragraph 45 - a route between T2 and T3 that meets a SLA criteria of 50Mbps is identified and populated in the table and used )or over the alternate network. (See paragraph 46 - when congestion occurs on the initial route an alternate route between T2 and T3 is used to meet the 50 Mbps SLA criteria) 
In view of the above, having the method of Ravishankar and then given the well- established teaching of Gopal, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the method of Ravishankar as taught by Gopal, since Gopal states in paragraphs 56 and 66 that the modification results in generating a routing table that facilitates optimal decision making in determining routes as detailed in paragraphs 56 and 66.
Regarding claim 53, Ravishankar discloses the method of claim 36 but fails to disclose wherein the routing table is a preloaded table with a plurality of preloaded mappings prior to the receiving.
Gopal discloses wherein the routing table is a preloaded table with a plurality of preloaded mappings prior to the receiving. (See paragraph 44 and Fig. 5 wherein the NOC/SC preloads routing/forwarding table into the network nodes including terminals)
In view of the above, having the method of Ravishankar and then given the well- established teaching of Gopal, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the method of Ravishankar as taught by Gopal, since Gopal states in paragraphs 56 and 66 that the modification results in generating a routing table that facilitates optimal decision making in determining routes as detailed in paragraphs 56 and 66.
Regarding claim 56, Claim 56 is rejected in the same scope of claim 37.
Regarding claim 57, Claim 57 is rejected in the same scope of claim 38.
Regarding claim 58, Claim 58 is rejected in the same scope of claim 39.
Regarding claim 60, Claim 60 is rejected in the same scope of claim 46.
Regarding claim 61, Claim 61 is rejected in the same scope of claim 47.
Regarding claim 62, Claim 62 is rejected in the same scope of claim 53.
Regarding claim 63, Ravishankar discloses the user terminal routing system of claim 55, wherein the local user network comprises at least one customer premises equipment (CPE) device. (see paragraph 26 in lines 7-8 that user devices, i.e. customer/consumer premises equipment feed IP data 115 to UT/VSAT as shown in Figs. 3-6 )
Regarding claim 65, Ravishankar discloses the hybrid communications network of claim 64, wherein the plurality of communications networks comprises a satellite See Figs. 3-6 both Satellite and Terrestrial networks make up the hybrid network)

Regarding claim 66, Claim 66 is rejected in the same scope of claim 43.
Regarding claim 67, Claim 67 is rejected in the same scope of claim 37.
Regarding claim 68, Claim 68 is rejected in the same scope of claim 39.
Regarding claim 69, Claim 69 is rejected in the same scope of claim 46.
Regarding claim 70, Claim 70 is rejected in the same scope of claim 53.
Claims 40, 42 and 59  is/are rejected under 35 U.S.C. 103 as being unpatentable over Ravishankar et al (US20170294957 A1 - Examiner has verified the disclosure in the provisional document fully supports the disclosure in US 20170294957 A1) in view of Gopal et al (US 20160037434 A1) and further in view of Scudder (US 20100284403 Al).
Regarding claim 40, the combination of Ravishankar and Gopal discloses the method of claim36 but fails to discloses wherein each routing table entry comprises a five-tuple that identifies a source Internet protocol (IP) address, a source port, a destination IP address, a destination port, and a data communication protocol.

(See Fig. 2 and paragraph 0064 stating “the five-tuple comprises a source IP address, a destination IP address, a source port, a destination port, and a protocol identifier. Forwarding plane 26B may access forwarding table 58 using the five-tuple or some portion thereof, such as the destination address, as a key to locate an entry of forwarding table 58 corresponding to the five-tuple.....”)
In view of the above, having the method of Ravishankar and Gopal and then given the well-established teaching of Scudder, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the method of Ravishankar and Gopal as taught by Scudder, since Scudder states in paragraph 8 that the modification results in a network device, such as a router implementing the techniques to improve a human usability aspect of the router so that fewer commands or rules need be entered to define a policy for preferential selection between overlapping routes during route resolution.
Regarding claim 42, Ravishankar as modified by Gopal discloses the method of claim 36 but fails to disclose wherein the return-link routing tuple further indicates a destination Internet protocol (IP) address, and a destination port.
Scudder discloses wherein the return-link routing tuple further indicates a destination Internet protocol (IP) address, and a destination port.
See Fig. 2 and paragraph 0064 stating “the five-tuple comprises a source IP address, a destination IP address, a source port, a destination port, and a protocol identifier. Forwarding plane 26B may access forwarding table 58 using the five-tuple or some portion thereof, such as the destination address, as a key to locate an entry of forwarding table 58 corresponding to the five-tuple.....”)
In view of the above, having the method of Ravishankar and Gopal and then given the well- established teaching of Scudder, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the method of Ravishankar and Gopal as taught by Scudder, since Scudder states in paragraph 8 that the modification results in a network device, such as a router implementing the techniques to improve a human usability aspect of the router so that fewer commands or rules need be entered to define a policy for preferential selection between overlapping routes during route resolution.
Regarding claim 59, Claim 59 is rejected in the same scope of claim 42.

Claims 47 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ravishankar et al (US20170294957 A1 - Examiner has verified the disclosure in the provisional document fully supports the disclosure in US 20170294957 A1) in view of Gopal et al (US 20160037434 A1) and further in view of Kapadia et al (US 20140092901 A1).

claim 47, Ravishankar as modified by Gopal discloses the method of claim 36 including a user terminal routing system as set forth above in the parent claim but fails to disclose. further comprising:
determining whether the identified one of the mappings is presently valid according to a validity window associated with the identified one of the mappings; and
routing the return-link data according to the identified one of the mappings only when the identified one of the mappings is presently valid.
Kapadia discloses determining whether the identified one of the mappings is presently valid according to a validity window associated with the identified one of the mappings; (i.e. Kapadia an entry in a FIB or routing table has an aging window or timer and if it times out it has to be deleted and is no longer valid per paragraph 59) and
routing the return-link data according to the identified one of the mappings only when the identified one of the mappings is presently valid. (i.e. Kapadia an entry in a FIB or routing table has an aging window or timer and if it times out it has to be deleted and is no longer valid per paragraph 59 and the return link data is routed if the entry has not aged)
In view of the above, having the method of Ravishankar and then given the well-established teaching of Kapadia, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the method of Ravishankar as taught by Kapadia, since Kapadia states in paragraph 2, 31, and 46 the modification enables optimizing application availability and performance, providing switches at network level to achieve redundancy within network, 

























	
Regarding claim 56, Claim 56 is rejected in the same scope of claim 37.
Regarding claim 58, Claim 58 is rejected in the same scope of claim 39.
Regarding claim 60, Claim 60 is rejected in the same scope of claim 46.
Regarding claim 61, Claim 61 is rejected in the same scope of claim 47.
Regarding claim 62, Claim 62 is rejected in the same scope of claim 53.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a routing table updater” in claim 56.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Allowable Subject Matter
Claims 45, 48-52, and 54 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HABTE MERED whose telephone number is (571)272-6046.  The examiner can normally be reached on Monday - Friday 12-10 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on 5712722832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HABTE MERED/           Primary Examiner, Art Unit 2474